DISMISS; Opinion Filed June 25, 2014.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01585-CV


                        IN THE INTEREST OF J.K.S.M., A CHILD


                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 1311655Y

                             MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers
                                   Opinion by Justice Bridges

       On April 24, 2014, after the court reporter informed us that appellant had not requested

preparation of the reporter’s record, we submitted the appeal without the reporter’s record and

ordered appellant to file his brief no later than May 27, 2014. See TEX. R. APP. P. 37.3(c). When

appellant failed to timely file his brief, we directed appellant to file the brief, along with an

extension motion, no later than June 9, 2014. Despite being cautioned that failure to comply

would result in dismissal of the appeal, appellant has yet to file his brief. See TEX. R. APP. P.

38.8(a)(1). Accordingly, we dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).



131585F.P05
                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF J.K.S.M., A CHILD                  On Appeal from the 330th Judicial District
                                                      Court, Dallas County, Texas
No. 05-13-01585-CV         V.                         Trial Court Cause No. 1311655Y.
                                                      Opinion delivered by Justice Bridges.
                                                      Justices Francis and Lang-Miers
                                                      participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Jennifer Denise Sheppard recover her costs, if any, of this
appeal from appellant Daniel Joseph Mavero.


Judgment entered this 25th day of June, 2014.




                                                      /David L. Bridges/
                                                      DAVID L. BRIDGES
                                                      JUSTICE




                                                –2–